EXECUTION VERSION








FIFTH AMENDMENT TO
MASTER REPURCHASE AGREEMENT
(Wachovia Transaction with NRFC WA Holdings, LLC)




THIS FIFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of February 28,
2006 (this “Amendment No. 5”), is entered into by and among NRFC WA HOLDINGS,
LLC, as a seller (“NRFC”) and NRFC WA HOLDINGS II, LLC, as a seller (“NRFC II”
and, collectively with NRFC, the “Sellers”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as the buyer (in such capacity, the “Buyer”), and NORTHSTAR REALTY
FINANCE CORP., as the guarantor (the “Guarantor”), and consented to by NRFC
SUB–REIT CORP., as the pledgor (the “Pledgor”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (f/k/a Wells Fargo Bank Minnesota, N.A.), as the custodian (in such
capacity, the “Custodian”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as the swap
counterparty (in such capacity, the “Swap Counterparty”). Capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Repurchase Agreement (as defined below).




R E C I T A L S


WHEREAS, the Seller, the Guarantor and the Buyer are parties to that certain
Master Repurchase Agreement (including all annexes, exhibits and schedules
thereto), dated as of July 13, 2005, as amended by that certain First Amendment
to Master Repurchase Agreement, dated as of August 24, 2005 (“Amendment No. 1”),
that certain Second Amendment to Master Repurchase Agreement, dated as of
September 20, 2005 (“Amendment No. 2”), that certain Third Amendment to Master
Repurchase Agreement, dated as of September 30, 2005 (“Amendment No. 3”), that
certain Omnibus Amendment to Repurchase Documents and Joinder, dated as of
October 21, 2005 (“Omnibus Amendment”), and that certain Fourth Amendment to
Master Repurchase Agreement, dated as of October 28, 2005 (“Amendment No. 4”)
(as such Master Repurchase Agreement is amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time, including
pursuant to Amendment No. 1, Amendment No. 2, Amendment No. 3, the Omnibus
Amendment, Amendment No. 4 and this Amendment No. 5, the “Repurchase
Agreement”);


WHEREAS, the Seller desires to make certain modifications to the Repurchase
Agreement;


WHEREAS, the Buyer is willing to modify the Repurchase Agreement as requested by
the Seller on the terms and conditions specified herein; and
 

--------------------------------------------------------------------------------


 
WHEREAS, the Pledgor, the Custodian and the Swap Counterparty are parties to
other Repurchase Documents and related agreements that may be affected, directly
or indirectly, by this Amendment No. 5 and desire to consent to the amendments
and modifications set forth herein.


NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


Section 1.  Amendments to Repurchase Agreement.


(a)   The following definitions in Section 1(a) of Annex I to the Repurchase
Agreement are hereby amended and restated in their entirety as follows:


(1)  “Eurodollar Period: With respect to any Transaction, (i) initially, the
period commencing on the Purchase Date with respect to such Transaction and
ending on the earlier of (x) the related Repurchase Date or (y) the first
Payment Date following the Purchase Date, and (ii) thereafter, each period
commencing on the day following the last day of the preceding Eurodollar Period
applicable to such Transaction and ending on the earliest of (x) the related
Repurchase Date, (y) the date that is one-month thereafter, or (z) the Facility
Maturity Date.”


(2)  “Maximum Amount: Means (a) during the Temporary Increase Period,
$400,000,000 and (b) after the Temporary Increase Period, (i) in the event the
Seller repays the Temporary Increase Indebtedness plus all accrued and unpaid
Price Differential thereon and all related Breakage Costs on or before the
Temporary Increase Expiration Date, $150,000,000 and (ii) in the event the
Seller does not satisfy clause (b)(i) of this definition, $400,000,000;
provided, however, (1) the amounts under clauses (a) and (b) of this definition
shall be reduced by the amount of the Bond Purchase Price outstanding under the
Bond Purchase Agreement and (2) on and after the Facility Maturity Date, the
Maximum Amount shall mean the aggregate Purchase Price outstanding for all
Transactions.”


(3)  “Payment Date: The 1st day of each calendar month, or, if such day is not a
Business Day, the next Business Day.”


(4)  “Temporary Increase Amount: $250,000,000.”
 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

2

--------------------------------------------------------------------------------


 
(b)   Section 24 of Annex I to the Repurchase Agreement is hereby amended and
restated as follows:


“Section 24   Temporary Increase Period.


During the Temporary Increase Period, (a) with respect to Mortgage Assets that
are eligible for the CDO Securitization and that the Buyer has agreed to
purchase (other than Over-Advance Assets), the Seller may elect, on or before
the related Purchase Date by written notice to the Buyer, the Advance Rates and
the Pricing Spreads reflected on Schedule 1 to Amendment No. 3 (collectively,
the “Ramp-Up Pricing”) in lieu of the Advance Rate and Pricing Spreads contained
in the Fee Letter that are otherwise applicable to such Mortgage Assets (each
such Purchased Asset, a “Ramp-Up Asset”), (b) the Unused Fee shall not accrue on
the unused portion of the Temporary Increase Amount (but it shall accrue on the
unused portion of the Maximum Amount in effect prior to Amendment No. 2 (i.e.,
$150,000,000) subject to the terms of the Fee Letter) and (c) a commitment fee
shall be payable by the Seller to the Buyer on the Temporary Increase Amount
only in accordance with clause (b)(ii) of the second to last sentence of this
Section 24. In the event the Seller elects the Ramp-Up Pricing for any Purchased
Asset and any such Ramp-Up Assets are not repurchased by the Seller and sold
into the CDO Securitization on or before the Temporary Increase Expiration Date,
(i) the Ramp-Up Pricing shall cease to be effective with respect to each such
Purchased Asset from and after the Temporary Increase Expiration Date and,
thereafter, the Advance Rate and Pricing Spread for each such Purchased Asset
shall be the applicable Pricing Spread and Advance Rate set forth in the Fee
Letter and (ii) the Seller shall, on or before the Temporary Increase Expiration
Date, make principal payments to the Buyer as necessary so that the Purchase
Price outstanding for each such Ramp-Up Asset is equal to or less than the
Purchase Price based on the applicable Advance Rate set forth in the Fee Letter.
On or before the Temporary Increase Expiration Date, the Seller shall either
(a) pay to the Buyer the aggregate outstanding Temporary Increase Indebtedness,
any accrued Price Differential thereon and any related Breakage Costs or
(b) provided the CDO Securitization has not closed, (i) the Seller shall pay to
the Buyer on the Temporary Increase Expiration Date a commitment fee in the
amount of the product of the Temporary Increase Amount and 48 basis points,
(ii) the Maximum Amount shall remain at $400,000,000 subject to the definition
thereof, and (iii) the Unused Fee shall commence accruing based on the full
amount of the Maximum Amount specified in the preceding clause (b)(ii) subject
to the terms of the Fee Letter. Notwithstanding the Buyer’s agreement to this
Amendment No. 5, including, without limitation, the preceding sentence, the
Buyer, has, retains and does not waive any of its rights and/or benefits under
the Repurchase Documents, including without limitation, the ability to determine
at any time the Asset Value of one or more Purchased Assets.”


Section 2.  [Reserved].


Section 3.  Repurchase Documents in Full Force and Effect as Modified.


Except as specifically modified hereby, the Repurchase Documents shall remain in
full force and effect. All references to the Repurchase Agreement shall be
deemed to mean the Repurchase Agreement as modified by this Amendment No. 5.
This Amendment No. 5 shall not constitute a novation of the Repurchase
Agreement, but shall constitute a modification thereof. The parties hereto agree
to be bound by the terms and conditions of the Repurchase Agreement, as modified
by this Amendment No. 5, as though such terms and conditions were set forth
herein.
 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

3

--------------------------------------------------------------------------------


 
Section 4.  Representations. 


Each of the Sellers, the Guarantor and the Pledgor represents and warrants, as
of the date of this Amendment No. 5, as follows:


(a)   it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;


(b)   the execution, delivery and performance by it of this Amendment No. 5 is
within its corporate, company or partnership powers, has been duly authorized
and does not contravene (1) its Governing Documents or its applicable
resolutions, (2) any Applicable Law or (3) any Contractual Obligation,
Indebtedness or Guarantee Obligation;


(c)   no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability by or against it of this Amendment No. 5;


(d)   this Amendment No. 5 has been duly executed and delivered by it;


(e)   this Amendment No. 5, as well as each of the Repurchase Documents as
modified by this Amendment No. 5, constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;


(f)   no Default or Event of Default exists or will exist after giving effect to
this Amendment No. 5; and


(g)   each of the Repurchase Documents is in full force and effect and neither
the Seller, the Guarantor nor the Pledgor have any defenses, offsets,
counterclaims, abatements, rights of rescission or other claims, legal or
equitable, available to the Seller, the Guarantor, the Pledgor or any other
Person with respect to this Amendment No. 5, the Repurchase Agreement, the
Repurchase Documents or any other instrument, document and/or agreement
described herein or therein, as modified and amended hereby, or with respect to
the obligation of the Seller to repay the Obligations and other amounts due
under the Repurchase Documents.


Section 5.  Conditions Precedent. 


The effectiveness of this Amendment No. 5 is subject to the following conditions
precedent: (i) delivery to the Buyer of this Amendment No. 5 duly executed by
each of the parties hereto; (ii) payment of all reasonable legal fees and
expenses of Moore & Van Allen PLLC, as counsel to the Buyer, in the amount to be
set forth on a separate invoice; and (iii) such other documents, agreements or
certifications as the Buyer may reasonably require.
 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

4

--------------------------------------------------------------------------------


 
Section 6.  Miscellaneous.


(a)   This Amendment No. 5 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.


(b)   The descriptive headings of the various sections of this Amendment No. 5
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.


(c)   This Amendment No. 5 may not be amended or otherwise modified, waived or
supplemented except as provided in the Repurchase Agreement.


(d)   The interpretive provisions of Section 1(b) of Annex I of the Repurchase
Agreement are incorporated herein mutadis mutandis.


(e)   This Amendment No. 5 represents the final agreement among the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.


(f)   THIS AMENDMENT NO. 5 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT NO. 5 SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment No. 5 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 

THE SELLERS: NRFC WA HOLDINGS, LLC,   a Delaware limited liability company      
By: /s/ Daniel Gilbert   Name: Daniel Gilbert   Title: Executive Vice President
      Address for Notices:      
NRFC WA Holdings, LLC
 
c/o NorthStar Realty Finance Corp.
 
527 Madison Avenue
 
New York, New York 10022
  Attention:
Mark E. Chertok
   
Richard McCready
   
Daniel R. Gilbert
 
Facsimile No:
(212) 208-2651
   
(212) 319-4558
 
Confirmation No.:
(212) 319-2618
   
(212) 319-2623
   
(212) 319-3679
        with a copy to:           Paul Hastings Janofsky & Walker LLP   75 East
55th Street   New York, New York 10022   Attention:            Robert J. Grados,
Esq.   Facsimile No.:     (212) 230-7830   Confirmation No.:  (212) 318-6923

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

S-1

--------------------------------------------------------------------------------


 

THE SELLERS (cont.): NRFC WA HOLDINGS II, LLC,   a Delaware limited liability
company       By: /s/ Daniel Gilbert   Name: Daniel Gilbert   Title: Executive
Vice President       Address for Notices:      
NRFC WA Holdings II, LLC
 
c/o NorthStar Realty Finance Corp.
 
527 Madison Avenue
 
New York, New York 10022
  Attention:
Mark E. Chertok
   
Richard McCready
   
Daniel R. Gilbert
 
Facsimile No:
(212) 208-2651
   
(212) 319-4558
 
Confirmation No.:
(212) 319-2618
   
(212) 319-2623
   
(212) 319-3679
        with a copy to:           Paul Hastings Janofsky & Walker LLP   75 East
55th Street   New York, New York 10022   Attention:            Robert J. Grados,
Esq.   Facsimile No.:     (212) 230-7830   Confirmation No.:  (212) 318-6923

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 

 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

S-2

--------------------------------------------------------------------------------


 

THE GUARANTOR: NORTHSTAR REALTY FINANCE CORP.,   a Maryland corporation      
By: /s/ Daniel Gilbert   Name: Daniel Gilbert   Title: Executive Vice President
      Address for Notices:      
NorthStar Realty Finance Corp.
 
527 Madison Avenue
 
New York, New York 10022
  Attention:
Mark E. Chertok
   
Richard McCready
   
Daniel R. Gilbert
 
Facsimile No:
(212) 208-2651
   
(212) 319-4558
 
Confirmation No.:
(212) 319-2618
   
(212) 319-2623
   
(212) 319-3679
        with a copy to:           Paul Hastings Janofsky & Walker LLP   75 East
55th Street   New York, New York 10022   Attention:            Robert J. Grados,
Esq.   Facsimile No.:     (212) 230-7830   Confirmation No.:  (212) 318-6923

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)


S-3

--------------------------------------------------------------------------------


 

THE BUYER: WACHOVIA BANK, NATIONAL   ASSOCIATION, a national banking association
      By: /s/ Joe Cannon   Name: Joe Cannon   Title: Vice President      
Wachovia Bank, National Association
 
One Wachovia Center, Mail Code: NC0166
 
301 South College Street
 
Charlotte, North Carolina 28288
  Attention:                   Marianne Hickman   Facsimile No.:     (704)
715-0066   Confirmation No.:  (704) 715-7818

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

S-4

--------------------------------------------------------------------------------



CONSENTED TO BY:
 

THE PLEDGOR: NRFC SUB–REIT CORP.,    a Maryland corporation       By: /s/ Daniel
Gilbert   Name: Daniel Gilbert   Title: Executive Vice President      
NRFC Sub–REIT Corp.
 
c/o NorthStar Realty Finance Corp.
 
527 Madison Avenue
 
New York, New York 10022
  Attention:
Mark E. Chertok
   
Richard McCready
   
Daniel R. Gilbert
 
Facsimile No:
(212) 208-2651
   
(212) 319-4558
 
Confirmation No.:
(212) 319-2618
   
(212) 319-2623
   
(212) 319-3679
        with a copy to:           Paul Hastings Janofsky & Walker LLP   75 East
55th Street   New York, New York 10022   Attention:            Robert J. Grados,
Esq.   Facsimile No.:     (212) 230-7830   Confirmation No.:  (212) 318-6923

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]


Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

S-5

--------------------------------------------------------------------------------


 
CONSENTED TO BY:
 

THE CUSTODIAN:  WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/ Karolyn
Kleingartner   Name: Karolyn Kleingartner   Title: Corporate Trust Officer      
Wells Fargo Bank, National Association
 
CMBS Department
 
1015 10th Avenue SE
 
Minneapolis, Minnesota 55414
  Attention: Tina Hatfield,     Assistant Vice President   Facsimile No.:    
(612) 466-5416   Confirmation No.:  (612) 466-5252

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

S-6

--------------------------------------------------------------------------------


 

THE SWAP COUNTERPARTY:   WACHOVIA BANK, NATIONAL   ASSOCIATION, a national
banking association       By: /s/ Delene M. Travella   Name: Delene M. Travella
  Title: Director      
Wachovia Bank, National Association
 
One Wachovia Center, Mail Code: NC0166
 
301 South College Street
 
Charlotte, North Carolina 28202-0600
  Attention: Bruce M. Young, Senior Vice     President, Risk Management  
Facsimile No.:     (704) 383-0575   Confirmation No.:  (704) 383-8778

 
Amendment No. 5 to Master Repurchase Agreement
(Wachovia/NorthStar)

S-7

--------------------------------------------------------------------------------

